Exhibit 10.10

 

AMENDMENT NUMBER THREE

TO THE ASSURANT

EXECUTIVE PENSION AND 401(k) PLAN

THIS AMENDMENT to the Assurant Executive Pension and 401(k) Plan, as amended,
renamed and restated effective as of January 1, 2001 (the “Plan”), is adopted by
Assurant, Inc. (the “Company”) effective as of the dates set forth herein.

W I T N E S S E T H:

WHEREAS, pursuant to Article 9 of the Plan, the Assurant, Inc. Benefit Plans
Committee (the “Committee”) has reserved the right to modify or amend the Plan
at any time; and

WHEREAS, the Committee wishes to amend the Plan for certain purposes;

NOW, THEREFORE, the Committee hereby amends the Plan as follows:

1.

Effective as of January 1, 2001, the second sentence of Section 2.01 is
clarified to read as follows:

“Notwithstanding the foregoing, if an Employee was a Participant in the ABIG
Plan as of December 31, 2000, did not elect to have his accrued benefit
determined after December 31, 2000 as a pension equity benefit under the Pension
Plan, and was not rehired by an Employer after December 31, 2000, then such
Employee shall not participate in the Pension portion of this Plan.”

2.

Effective as of January 1, 2001, the second sentence of Section 2.02 is
clarified to read as follows:

“Notwithstanding the foregoing, if an Employee was a Participant in the ABIG
Plan as of December 31, 2000, did not elect to have his accrued benefit
determined after December 31, 2000 as a pension equity benefit under the Pension
Plan, and was not rehired by an Employer after December 31, 2000, then such
Employee shall not participate in the 401(k) portion of this Plan.



--------------------------------------------------------------------------------

3.

Effective as of February 4, 2004, the definition of “Executive Compensation” in
Article 12 is revised to read as follows:

“Executive Compensation means amounts that would be taken into account as Annual
Compensation, disregarding the compensation limit under Code Section 401(a)(17);
provided, however, that (i) for purposes of 401(k) Benefits, Executive
Compensation shall include any short-term incentive compensation component
deferred under the Assurant Deferred Compensation Plan, with such amount to be
included in Executive Compensation in the year of deferral rather than the year
of payment to the Participant; and (ii) Executive Compensation shall exclude any
amounts previously deferred under a non-qualified deferred compensation plan.”

* * * * *

Except as amended herein, the Plan shall continue in full force and effect.

IN WITNESS WHEREOF, the Committee has adopted this Amendment Number Three to the
Plan on the date shown below, but effective as of the dates set forth above.

 

  ASSURANT, INC.   BENEFIT PLANS COMMITTEE Date: 12/15/05   By:  

/s/ Sheila Sweeney

    Sheila Sweeney     Vice President, Employee Benefits